Title: To Benjamin Franklin from James Pemberton, 1 May 1766
From: 
To: 


My Worthy Friend
Philad. 1. 5 mo. may 1766
It is not with a view to add to the number of thy Correspondents, and thereby encrease thy trouble of writing; but from a motive of regard that I Send this. Conscious of thy integrity abilities and firmness to Serve thy Country I rest fully Satisfied in respect to myself but Observing with Concern every occasion however frivolous is taken to keep alive the flame of prejudice which Envy has raised against thee I take the liberty to give thee a hint that the Committee of Correspondence not having for some time received particular information from thee of the State of public Affairs [struck out: of the province under thy Care] is made use of in aggravated terms of [objection?] by some without doors, and a blunderer within up[b]raiding thy Friends with it as a neglect of design. I therefore wish that altho nothing material may occurr in respect to our Provincial affairs thou wouldst satisfy the discontented by writing to that Committee as frequently as the packet or a direct Conveyance offer;
I am well pleased to find the Speaker has a letter from thee per the packet, with the minutes of Parliament, as thou knows he is not a Scribe pray to Excuse his neglect of acknowledging the receipt of the several he has heretofore received from thee.
 The Intelligence brought per this packet gives universal Joy, as there is a danger of it’s being carried by many imprudent people to an immoderate degree. On receiving account of the final determination of the very important affair, I hope no pains will be spared to press the necessity and good policy of keeping within due bounds; I have a very judicious Letter from our truly valuable Friend Dr. Fothergill on this subject worthy the strictest attention which I hope may be of great Service as far as I can give it an [illegible]. I am likewise much pleased that he has furnished me with such authentic intelligence, as must tend to confute the charge industriously propagated of thy being a promoter of the Stamp Act or Convince the unprejudiced it is base and groundless, and that thy Endeavors in obta[in]ing a repeal of it have been indefaticable and upright.
The Assembly meets the 5. Inst. when I hope the most Cool, and deliberate Consideration will take place of the part. It will be the duty of this Province to act in decent and thankfull acknowledgement to the Parliament &ca. for their Lenity in favour of the Colonies.
Thou has doubtless received Information of the proceedings of the last Sitting that I need not now repeat it. A comendable harmony prevailed except now and then some [illegible] I shoud like to have [illegible] exceptions and the business transacted with good dispatch. Pray do not omit every favorable opportunity of warmly soliciting our Address in favour of paper Currency, the province is so much involved in debt the pub[lic] Credit must suffer unless we are releeved in this respect, and I hope Every Endeavor will be used to obtain a Confirmation of the Laws passed last Sitting particularly that for the better Employment of the poor &ca.
Please to Excuse this freedom, and believe me to be very Sincerely thy respectfull Friend
J P

If thou hast opportunity please to present my kind respects to D. Fothergil. I cannot answer his very acceptable letter per this packet. Shall write him in a few days &c.

 
Endorsed: 5 mo. 1. 1766 Letter to Benj Franklin Esqr
